DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed by applicant on 6/24/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification. Regarding to the claims, applicant has canceled claims 11, 14 and 16-19 and added a new set of claims, i.e., claims 20-23, into the application. There is not any claim being amended.
3.	A review of the newly-added claims as provided in the amendment of 6/24/2022 has resulted that the order of the new claims does not comply with the rule 37 CFR 1.126. Applicant should note that the rule 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 20-23 have been renumbered as claims 21-24 because claim 20 was canceled in the amendment of 11/1/2021.
4.	In the light of details as set forth above, the pending claims are claims 1-5, 9-10 and 21-24 (Note that claims 6-8, 12-13 and 20 were canceled in the amendment filed by applicant on 11/1/2021, and claim 15 was canceled in the amendment of 3/10/2022) which claims are examined in the present office action.
Response to Arguments
5.         The amendments to the claims as provided in the amendment of 6/24/2022 and applicant's arguments provided in the mentioned amendment, pages 5-6, have been fully considered and are sufficient to overcome the rejection of claims 16-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; the rejection of claims 11, 14 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Gaber (US Patent No. 7,369,302), and the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Gaber in view of Morley (US Patent No. 5,903,996) as set forth in the office action of 3/24/2022.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The application has been amended as follows: 
In the claims:
a) In claim 20: on line 1, changed  “20. (New)”  to  --21. (New)--;
b) In claim 21: on line 1, changed  “21. (New)”  to  --22. (New)--;
c) In claim 22: on line 1, changed  “22. (New)  The device of claim 21”  to 
 --23. (New)  The device of claim 22--;
d) In claim 23: on line 1, changed  “23. (New)  The device of claim 22”  to  
--24. (New)  The device of claim 23--.
Allowable Subject Matter
8.       Claims 1-5, 9-10 and 21-24 are allowed.
9.       The following is an examiner’s statement of reasons for allowance:
          The device having a riser for alignment two discrete optical instruments as recited in the present independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 7,369,302; 7,661,221 and 9,335,536 by the limitations related to the structure of the riser. It is noted that while a riser having an upper section and a lower section which each section is connected to an optical instrument is disclosed in the art as can be seen in the each of mentioned Patents; however, each does not disclose a riser having two sections which comprises all features thereof “a riser having a width … the upper riser” as recited in the claim on lines 2-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872